Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Linking Claims:
Claim 1 link(s) inventions I and VI.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1. 
Claim 8 link(s) inventions VII and XII.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 8.

Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Group I, claim(s) 2, 3, 5 in part, drawn to a composition comprising an inhibitor of the non-classical LTβR-NFκB signaling pathway, which inhibitor comprises a polynucleotide.
Group II, claim(s) 2-7 in part, drawn to a composition comprising an inhibitor of the non-classical LTβR-NFκB signaling pathway, which inhibitor comprises a polypeptide which is not an antibody.
Group III, claim(s) 2, 3, 5 in part, drawn to a composition comprising an inhibitor of the non-classical LTβR-NFκB signaling pathway, which inhibitor comprises a ribozyme.
Group IV, claim(s) 2, 3, 5 in part, drawn to a composition comprising an inhibitor of the non-classical LTβR-NFκB signaling pathway, which inhibitor comprises an antibody.
Group V, claim(s) 2, 3, 5 in part, drawn to a composition comprising an inhibitor of the non-classical LTβR-NFκB signaling pathway, which inhibitor comprises an antisense nucleic acid. 
Group VI, claim(s) 2, 3, 5 in part, drawn to a composition comprising an inhibitor of the non-classical LTβR-NFκB signaling pathway, which inhibitor comprises a small molecule.
Group VII, claim(s) 9, 10, 12 in part, drawn to a composition comprising an inhibitor of the classical LTβR-NFκB signaling pathway, which inhibitor comprises a polynucleotide.
Group VIII, claim(s) 9-14 in part, drawn to a composition comprising an inhibitor of the classical LTβR-NFκB signaling pathway, which inhibitor comprises a polypeptide which is not an antibody.
Group IX, claim(s) 9, 10, 12 in part, drawn to a composition comprising an inhibitor of the classical LTβR-NFκB signaling pathway, which inhibitor comprises a ribozyme.
Group X, claim(s) 9, 10, 12 in part, drawn to a composition comprising an inhibitor of the classical LTβR-NFκB signaling pathway, which inhibitor comprises an antibody.
XI, claim(s) 9, 10, 12 in part, drawn to a composition comprising an inhibitor of the classical LTβR-NFκB signaling pathway, which inhibitor comprises an antisense nucleic acid. 
Group XII, claim(s) 9, 10, 12 in part, drawn to a composition comprising an inhibitor of the classical LTβR-NFκB signaling pathway, which inhibitor comprises a small molecule.
Group XIII-XVIII, respectively, claim(s) 15 and 22 in part, drawn to a method of inhibiting cell motility comprising administering to a subject a composition comprising an inhibitor of the non-classical LTβR-NFκB signaling pathway, which inhibitor comprises an inhibitor selected from the group: polynucleotide, polypeptide which is not an antibody, ribozyme, antibody, antisense nucleic acid and small molecule, respectively (Groups XIII-XVIII, respectively).
Group XIX-XIV, claim(s) 23 in part, drawn to a method of inhibiting the classical LTβR-NFκB signaling pathway comprising administering to a subject a composition comprising an inhibitor of the classical LTβR-NFκB signaling pathway, which inhibitor comprises an inhibitor selected from the group: polynucleotide, polypeptide which is not an antibody, ribozyme, antibody, antisense nucleic acid and small molecule, respectively (Groups XIX-XIV, respectively).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The chemical compounds of Groups I-XII and used in XIII-XIV: polynucleotide, polypeptide not an antibody, ribozyme, antibody, antisense nucleic acid, and small molecule, are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  In addition to having different critical structures, each type of chemical compound interacts with different proteins within a cell and, therefore, functions differently. 
Further, Groups I-XIV lack unity of invention because even though the inventions of these groups require the technical feature of an inihbitor of non-classical or classical LTβR-NFκB signaling pathway, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chiang et al., Nat. Med. 15(7):766-773, 2009, . 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143 ) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 

Notice of Potential Rejoinder of Process Claims in Ochiai/Brouwer Situation
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.

Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 13, 2021